DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 03/26/2021, in which, claim(s) 1-20 are pending. 
Claim(s) 13-20 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 11/25/2020. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/26/2021 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 8, 10, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 4, 8 and 10 discloses “wherein the set of optimal OB pixels is a high value set of the stored average information.” The limitation is not clearly described in the specification.

Claim 16 discloses “wherein the set of OB pixels includes a highest value set of addition information determined by the addition operation.” The limitation is not clearly described in the specification.

Claim 18 discloses “wherein the set of OB pixels includes a highest value set of average information determined by the averaging operation.” The limitation is not clearly described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 10 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8 reciting “determining, by the electronic device, location information of a plurality of OB pixels in a first frame of the plurality of frames;
storing, by the electronic device, the location information of the plurality of OB pixels and a corresponding dark current value of the plurality of OB pixels (storing the location in the helper data file [Facon; ¶145-146]);
determining, by the electronic device, location information of a plurality of OB pixels and a corresponding dark current value of the plurality of OB pixels in the remaining frames of the plurality of frames;
performing, by the electronic device, an addition of the stored dark current value of the plurality of OB pixels and the dark current value of the plurality of OB pixels of the remaining frames;
storing by the electronic device, average information of the addition; and
determining, by the electronic device, the set of optimal OB pixels based on the average information, wherein the set of optimal OB pixels is a high value set of the stored average information.”.
It is unclear what is the dark current value.
If A + B = C, what is the average information of the addition?
What is determined as a high value set?

Claims 4 and 10 reciting “determining, by the electronic device, location information of a plurality of OB pixels in a first frame of the plurality of frames;
storing, by the electronic device, the location information of the plurality of OB pixels and a corresponding dark current value of the plurality of OB pixels, wherein the stored location information is a high value set of the first frame;
determining, by the electronic device, location information of a plurality of OB pixels and a corresponding dark current value of the plurality of OB pixels in remaining frames of the plurality of frames;
performing. by the electronic device, an addition of the stored dark current value of the plurality of OB pixels and the dark current value of the plurality of OB pixels of the remaining frames and storing addition information; and
determining, by the electronic device, the set of optimal OB pixels based on the addition, wherein the set of optimal OB pixels is a high value set of the stored addition information.”.
It is unclear what is the dark current value.
What is determined as a high value set?
How is “a high value set of the first frame” relates to “a high value set of stored addition information”…

Claim 14 reciting “the method of claim 13, wherein the set of OB pixels is determined by an intersection operation.”.
It is unclear how set of OB pixels is determined by an intersection operation.

Claim 15 reciting “the method of claim 13, wherein the set of OB pixels is determined by an addition operation.”.
It is unclear how set of OB pixels is determined by an addition operation.

Claim 16 reciting “the method of claim 15, wherein the set of OB pixels includes a highest value set of addition information determined by the addition operation.”.
It is unclear how set of OB pixels is determined by an intersection operation.

Claim 17 reciting “the method of claim 13, wherein the set of OB pixels is determined by an averaging operation.”.
It is unclear how set of OB pixels is determined by an averaging operation.

Claim 18 reciting “the method of clam 17, wherein the set of OB pixels includes a highest value set of average information determined by the averaging operation.”.
It is unclear how a highest value set of OB pixels is determined by an average operation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “an authentication engine configured to…” in claim 7 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Although the claim reciting a memory and processor; however, it is unclear which is executing the authentication engine.
Dependent claim(s) 8-12 disclose the modules from claim 7, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facon et al. (Pub. No.: US 2019/0121955 A1 – IDS; hereinafter Facon) in view of Okura et al. (Pub. No.: US 2020/0288078 A1; hereinafter Okura).
Regarding claims 1, 7 and 13, Facon discloses a method for providing authentication using an image sensor of an electronic device, comprising:
receiving, by the electronic device, a plurality of frames from the image sensor of the electronic device, wherein each frame includes a plurality of pixels (a computing device, including an imaging sensor, capturing video/images including a plurality of frames, which includes a plurality of pixels in each frame [Facon; ¶26-32, 55-79; Figs. 1-2 and associated text]);
determining, by the electronic device, a set of pixels from the plurality of frames (determining a set of pixels from the plurality of frames [Facon; ¶26-32, 55-79; Figs. 1-2 and associated text]); and
generating, by the electronic device, a unique key based on the set of pixels for the authentication (using the pixels to generate a key, which can be use for encrypting or authentication [Facon; ¶26-32, 55-79, 109, 115-122; Figs. 1-2 and associated text]).
Facon discloses key generation using pixels from image sensor. Facon does not explicilty discloses that the pixels are Optical Black (OB) pixels; however, in a related and analogous art, Okura teaches this feature.
In particular, Okura teaches using of optical black pixels to generate unique key [Okura; ¶67, 72, 87-111, 242-246; figs. 5, 9 and associated texts]. It would have been obvious before the effective filing date of the claimed invention to modify Facon in view of Okura with the motivation in order to avoid optical overflow when illumination has high intensity [Okura; ¶156].

Claim 13 differences from claim 1 is “performing an operation using location information of the OB pixels of the received frames”; however, this feature is taught by Okura with respect to the address of the optical black pixels from the received frames are used [Okura; ¶156].

Regarding claims 3 and 9, Facon-Okura combination discloses wherein determining, by the electronic device, the set of optimal OB pixels from the plurality of frames, comprises:
determining, by the electronic device, location information of a plurality of candidate OB pixels in a first frame of the plurality of frames, wherein the plurality of candidate OB pixels are obtained from the plurality of OB pixels (determining the location of the pixels [Facon; ¶145]);
storing, by the electronic device, the location information of the plurality of candidate OB pixels (storing the location in the helper data file [Facon; ¶145-146]);
determining, by the electronic device, location information of a plurality of candidate OB pixels in remaining frames of the plurality of frames (determining the pixel in the matrix patterns, including the address of the pixels [Okura; ¶18-19, 109-126]);
performing, by the electronic device, an intersection on the stored location information using the location information of the plurality of candidate OB pixels of the remaining frames (using matrix pattern of the pixel to determine the intensity and signal [Okura; ¶18-19, 109-126]); and
determining, by the electronic device, the set of optimal OB pixels based on the intersection (determine the pixel using the address and destination [Okura; ¶18-19, 109-126]). The motivation in order to avoid optical overflow when illumination has high intensity [Okura; ¶156].

Regarding claims 5 and 11, Facon-Okura combination discloses wherein the plurality of OB pixels are present on an active pixel array of the image sensor (active array of pixel sensor [Facon; ¶32]).

Regarding claims 6 and 12, Facon-Okura combination discloses further comprising:
generating, by the electronic device, a plurality of parity bits from the unique key (determine parity bit from the key [Facon; ¶119-123]); and
detecting, by the electronic device, an error based on the plurality of parity bits (detecting bit errors [Facon; ¶66, 104, 135-136]).

Regarding claim 14, Facon-Okura combination discloses the method of claim 13, wherein the set of OB pixels is determined by an intersection operation (since the claim is unclear on how the operation is performed, the logical operations taught by Facon is sufficient to read on the data [Facon; ¶123, 140-145]).

Regarding claim 15, Facon-Okura combination discloses the method of claim 13, wherein the set of OB pixels is determined by an addition operation (since the claim is unclear on how the operation is performed, the logical operations taught by Facon is sufficient to read on the data [Facon; ¶123, 140-145]).

Regarding claim 16, Facon-Okura combination discloses the method of claim 15, wherein the set of OB pixels includes a highest value set of addition information determined by the addition operation (since the claim is unclear on how the operation is performed, the logical operations taught by Facon is sufficient to read on the data [Facon; ¶123, 140-145]).

Regarding claim 17, Facon-Okura combination discloses the method of claim 13, wherein the set of OB pixels is determined by an averaging operation (since the claim is unclear on how the operation is performed, the logical operations taught by Facon is sufficient to read on the data [Facon; ¶123, 140-145]).

Regarding claim 18, Facon-Okura combination discloses the method of clam 17, wherein the set of OB pixels includes a highest value set of average information determined by the averaging operation (since the claim is unclear on how the operation is performed, the logical operations taught by Facon is sufficient to read on the data [Facon; ¶123, 140-145]).

Regarding claim 19, Facon-Okura combination discloses the method of claim 13, wherein the image sensor is a complementary metal oxide semiconductor (CMOS) sensor (CMOS sensor [Facon; ¶46]).

Regarding claim 20, Facon-Okura combination discloses the method of claim 13, wherein the electronic device is a mobile device (mobile phone [Facon; ¶46]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432